Dismissed and Opinion filed March 13, 2003








Dismissed and Opinion filed March 13, 2003.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO.
14-03-00115-CV
____________
 
PERRY JERROD KYLES, Appellant
 
V.
 
DONNA RUTH KYLES, Appellee
 

 
On
Appeal from the 257th District Court
Harris County, Texas
Trial
Court Cause No. 01-18706
 

 
M
E M O R A N D U M   O P I N I O N
This is an attempted appeal from an order on a motion to
compel discovery and for sanctions, signed December 19, 2002.  Jurisdiction of this Court is vested only in
cases where a final judgment has been rendered, or where a statute specifically
authorizes an interlocutory appeal.  Cherokee
Water Co. v. Ross, 698 S.W.2d 363, 365 (Tex. 1985);  see, e.g., Tex. Civ. Prac. & Rem. Code Ann.
' 51.014.  A final judgment is one which disposes of all
legal issues between all parties.  Hinde
v. Hinde, 701 S.W.2d 637, 639 (Tex. 1986).  An order compelling
discovery and for sanctions meets neither the rule nor the statutory
exceptions.  See Jack B. Anglin Co., Inc. v. Tipps, 842 S.W.2d 266, 272 (Tex. 1992).




On February 21, 2003, notification was transmitted to all
parties of the Court=s intent to dismiss the appeal for want of jurisdiction.  See Tex.
R. App. P. 42.3(a).  Appellant filed no response in this
appeal.  Appellant filed a petition for
writ of mandamus, which has been filed under this Court=s case number 14-03-00253-CV,
complaining of the same order, however.  
Accordingly, the appeal is ordered dismissed.
 
PER CURIAM
 
Judgment rendered and Opinion
filed March 13, 2003.
Panel consists of Chief Justice
Brister and Justices Fowler and Edelman.